10/4/2019                                    Bitcoin Gains
                              Case 1:19-cv-09236           Correlate With
                                                      Document            Tether Issuance,
                                                                       1-33        Filed Researcher
                                                                                           10/06/19 Says - Page
                                                                                                           Bloomberg
                                                                                                                   1 of 3

    Cryptocurrencies

    Bitcoin Gains Correlate With Tether Issuance,
    Researcher Says
    By Olga Kharif
    October 3, 2019, 2:54 PM EDT

         TokenAnalyst ﬁnds prices rise as much as 70% of the time
         Correlation depends on which blockchain the tokens are minted




            Ledger CEO Says Blockcxhain Technology is Here to
            Stay




                         0:01 / 1:55
                                                                                                                     
    Why Tether Probably Tops Bitcoin as Most Used Cryptocurrency


    It’s becoming a little clearer just how much the stablecoin Tether contributed to the rally that
    saw Bitcoin more than double in value this year.


    On days that new Tether tokens are issued, Bitcoin increases in price as much as 70% of the time,
    researcher TokenAnalyst calculated. Since about $2 billion of Tether was issued this year, it was
    likely a signiﬁcant factor.


    Tether has been at the center of controversy since it was introduced as a way to provide liquidity
    in the more than $200 billion digital-asset market, where lingering concerns about illegal uses
    have made it diﬃcult for many exchanges to secure banking services. New York’s attorney

https://www.bloomberg.com/news/articles/2019-10-03/bitcoin-gains-correlate-with-tether-issuance-researcher-says             1/3
10/4/2019                           Bitcoin Gains
                    Case 1:19-cv-09236            Correlate With
                                             Document            Tether Issuance,
                                                              1-33        Filed Researcher
                                                                                  10/06/19 Says - Page
                                                                                                  Bloomberg
                                                                                                          2 of 3
    general in April accused the companies behind Tether of engaging in a cover-up to hide losses
    and co-mingling client and corporate funds.




    Why and when Tether is issued is often a mystery, with oﬃcials of the private company saying
    the tokens are minted to meet orders from larger customers. In countries like China, where
    crypto exchanges are banned, people can pay cash over the counter to get Tethers with few
    questions asked. From there, they can trade Tethers for Bitcoin and other cryptocurrencies.


    Read More: Tether, Not Bitcoin, Likely the World’s Most Used Cryptocurrency


    Tether can come into circulation on a number of digital ledgers, called blockchains, and the
    origin matters. Following issuance of Tethers on the Ethereum blockchain, as so-called ERC 20
    tokens, the price of Bitcoin moves up 70% of the time, TokenAnalyst found. On Omni, which is
    linked to the Bitcoin digital ledger, the price of Bitcoin moves up 50% of the time, the researcher
    found.


    “I think the discrepancies are appearing recently primarily because Tether on ERC 20 is just
    much easier than Tether on Omni to use as a means of transferring value quickly,” Sid Shekhar,
    co-founder of TokenAnalyst, said in an email. “Ethereum is a speedier chain than Bitcoin. As
    Tether is primarily used as a way to realize gains and get in and out of volatile crypto-asset
    positions in times of market movement, the speed of transferring into/out of it is critical.”


https://www.bloomberg.com/news/articles/2019-10-03/bitcoin-gains-correlate-with-tether-issuance-researcher-says    2/3
10/4/2019                           Bitcoin Gains
                   Case 1:19-cv-09236             Correlate With
                                             Document            Tether Issuance,
                                                              1-33        Filed Researcher
                                                                                  10/06/19 Says - Page
                                                                                                  Bloomberg
                                                                                                          3 of 3
    The data could make it easier to predict future price moves.


    “Traders can leverage this knowledge by tracking mints and burns of the ERC 20 Tether token as
    it’s closely tied to movements in Bitcoin prices,” Shekhar said.


    — With assistance by Vildana Hajric




                                                      Terms of Service Trademarks Privacy Policy
                                                       ©2019 Bloomberg L.P. All Rights Reserved
                                             Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2019-10-03/bitcoin-gains-correlate-with-tether-issuance-researcher-says    3/3
